Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered September 1, 1992, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*622While it was error to have admitted, over the defendant’s timely and specific objections, the testimony of the victim’s aunt implicitly bolstering the victim’s identification of the defendant approximately one and one-half hours after the victim was robbed by the defendant and his accomplice (see, People v Trowbridge, 305 NY 471), the error was harmless in view of the facts of this case (see, People v Holt, 67 NY2d 819; People v Johnson, 57 NY2d 969; People v Mobley, 56 NY2d 584).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, meritless. Mangano, P. J., Bracken, Balletta and O’Brien, JJ., concur.